As filed with the United States Securities and Exchange Commission on December 16, 2010 1933 Act Registration No. 033-19862 1940 Act Registration No. 811-05460 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 X Pre-Effective Amendment No. Post-Effective Amendment No. 46 X and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 50 X (Check appropriate box or boxes.) AIM TREASURER’S SERIES TRUST (INVESCO TREASURER’S SERIES TRUST) (Exact Name of Registrant as Specified in Charter) 11 Greenway Plaza, Suite 2500, Houston, TX 77046-1173 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code:(713) 626-1919 John M. Zerr, Esquire 11 Greenway Plaza, Suite 2500, Houston, Texas 77046 (Name and Address of Agent of Service) Copy to: Peter Davidson, Esquire E. Carolan Berkley, Esquire Invesco Advisers, Inc. Stradley Ronon Stevens & Young, LLP 11 Greenway Plaza, Suite 2500 2600 One Commerce Square Houston, Texas 77046 Philadelphia, Pennsylvania19103 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this Amendment. It is proposed that this filing will become effective (check appropriate box) []immediately upon filing pursuant to paragraph (b) [X]on December 22, 2010, pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) []on [date] pursuant to paragraph(a)(1) []75 days after filing pursuant to paragraph(a)(2) []on [date], pursuant to paragraph(a)(2) of rule 485. If appropriate, check the following box: [X]This post-effective amendment designates a new effective date for a previously filed post-effective amendment Contents of Registration Statement Cover Page This Post-Effective Amendment No.46, Amendment No. 50 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to Rule 485(b)(1)(iii) under the Securities Act of 1933, as amended (the “Securities Act”), and the Investment Company Act of 1940, solely to designate December 22, 2010, as the new effective date for Post-Effective Amendment No. 45, Amendment No. 49 filed pursuant to Rule 485(a)(1) under the Securities Act on October 15, 2010.This Post-Effective Amendment No.46, Amendment No. 50 neither amends nor supersedes any information contained in Post-Effective Amendment No.45, Amendment No. 49. Contents of Registration Statement Prospectuses and Statement of Additional Information - Premier Portfolio, Premier Tax-Exempt Portfolio and Premier U.S. Government Money Portfolio - incorporated by reference to Post-Effective Amendment No. 45, Amendment No. 49 to the Registrant’s Registration Statement on Form N-1A filed on October 15, 2010, Edgar Accession No. 0000950123-10-093494. Part C - incorporated by reference to Post-Effective Amendment No. 45, Amendment No. 49 to the Registrant’s Registration Statement on Form N-1A filed on October 15, 2010, Edgar Accession No. 0000950123-10-093494. Signature Page The sole purpose of this filing is to delay the effective date for the Registrant’s Post-Effective Amendment No. 45, Amendment No. 49 to the Registration Statement on Form N-1A filed with the Securities and Exchange Commission from December 17, 2010 to December 22, 2010. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to its Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Houston, Texas on the 16th day of December, 2010. Registrant:AIM TREASURER’S SERIES TRUST (INVESCO TREASURER’S SERIES TRUST) By:/s/ Karen Dunn Kelley Karen Dunn Kelley, President Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: SIGNATURES TITLE DATE /s/ Karen Dunn Kelley President December 16, 2010 (Karen Dunn Kelley) (Principal Executive Officer) /s/ David C. Arch** Trustee December 16, 2010 (David C. Arch) /s/ Bob R. Baker* Trustee December 16, 2010 (Bob R. Baker) /s/ Frank S. Bayley* Trustee December 16, 2010 (Frank S. Bayley) /s/ James T. Bunch* Trustee December 16, 2010 (James T. Bunch) /s/ Bruce L. Crockett* Chair & Trustee December 16, 2010 (Bruce L. Crockett) /s/ Rod Dammeyer** Trustee December 16, 2010 (Rod Dammeyer) /s/ Albert R. Dowden* Trustee December 16, 2010 (Albert R. Dowden) /s/ Martin L. Flanagan* Trustee December 16, 2010 (Martin L. Flanagan) /s/ Jack M. Fields* Trustee December 16, 2010 (Jack M. Fields) /s/ Carl Frischling* Trustee December 16, 2010 (Carl Frischling) /s/ Prema Mathai-Davis* Trustee December 16, 2010 (Prema Mathai-Davis) /s/ Lewis F. Pennock* Trustee December 16, 2010 (Lewis F. Pennock) /s/ Larry Soll* Trustee December 16, 2010 (Larry Soll) /s/ Hugo F. Sonnenschein** Trustee December 16, 2010 (Hugo F. Sonnenschein) /s/ Raymond Stickel, Jr.* Trustee December 16, 2010 (Raymond Stickel, Jr.) /s/ Wayne W. Whalen** Trustee December 16, 2010 (Wayne W. Whalen) /s/ Sheri Morris Vice President & Treasurer December 16, 2010 (Sheri Morris) (Principal Financial and Accounting Officer) *By/s/ Philip A. Taylor Philip A. Taylor Attorney-in-Fact * Philip A. Taylor, pursuant to powers of attorney filed in Registrant’s Post-Effective Amendment No.45 on October 15, 2010. ** Philip A. Taylor, pursuant to powers of attorney filed in Registrant’s Post-Effective Amendment No.45 on October 15, 2010.
